Citation Nr: 0832006	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to January 1987 and from December 1987 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002 and 
August 2004 by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
January 2007 decision the Board, in pertinent part, reopened 
and remanded for additional development the claims for 
entitlement to service connection for scoliosis of the lumbar 
spine and a skin disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's pre-existing 
thoracic scoliosis underwent an increase in disability 
including to the lumbar spine during active service.  

3.  The evidence demonstrates a present skin disorder was not 
incurred during nor as a result of active service; there is 
no evidence of an unexplained rash or other dermatological 
signs or symptoms of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A pre-existing thoracic scoliosis was aggravated by 
service including to the lumbar spine.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

2.  A chronic skin disability was not incurred in or 
aggravated by service nor as a result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2002, April 2004, and February 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the February 2007 
correspondence to the veteran.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Scoliosis of the Lumbar Spine
Pertinent Laws and Regulations

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  
38 C.F.R. § 3.303(c) (2007).  A VA General Counsel Precedent 
Opinion has held that service connection may be granted for 
disease, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service.   VAOGCPREC 82-90 (Jul. 18, 1990).

Factual Background and Analysis

Service medical records show that the veteran's January 1984 
enlistment examination revealed mild thoracic scoliosis based 
upon X-ray findings.  An orthopedic examiner found he was fit 
for enlistment, and his physical profile for all areas was 
"1".  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.  It was noted the 
veteran denied ever having any back pain and that he had 
played high school football without problems.  X-rays 
revealed scoliosis with convex to the right offset two 
centimeters (cm).  A September 1984 report noted complaints 
of back pain over the previous two months.  The diagnosis was 
muscle spasms.  A November 1984 physical therapy consult 
noted the veteran was a supply truck driver with the 
insidious onset of thoracolumbar back pain nine months 
earlier.  It was noted he reported an intermittent  history 
of back pain over the previous two years without injury.  A 
diagnosis of mechanical back pain was provided.  

A January 1985 report noted he stated he did a lot of heavy 
lifting and that he was experiencing sharp right-sided pain.  
The examiner noted a posterior muscular
 protrusion in the right back between T-10 and L-2.  A 
diagnosis of scoliosis with right deviation was provided.  An 
orthopedic consultation report noted X-rays revealed a 26 
degree thoracic spine scoliosis at T-1 to T-6 and a 26 degree 
thoracolumbar spine scoliosis at T-7 to L-2.  The diagnosis 
was adult scoliosis.  

A November 1987 enlistment examination revealed moderately 
severe S-shaped thoracolumbar scoliosis.  The spine was 
convex and centered at the T-12 level deviating 2 cm from 
midline.  An April 1988 report noted complaints of mid and 
lower back pain.  The veteran reported he had a life-long 
history of scoliosis.  The examiner noted mild right 
curvature of the spine, but an otherwise normal examination 
of the back and neck.  The diagnosis was chronic low back 
pain with mild scoliosis.  A November 1992 report noted he 
complained of constant discomfort.  A diagnosis of scoliosis 
was provided.  The veteran's December 1992 separation 
examination noted a history of chronic scoliosis.  

VA examination in March 1993 revealed mildly symptomatic 
right thoracolumbar scoliosis.  Range of motion studies show 
forward flexion to 90 degrees, extension to 30 degrees, 
rotation to 45 degrees, and lateral bending to 45 degrees.  
There was a mild right thoracolumbar scoliosis with an 
evident right rib hump when bending forward.  The musculature 
of the back appeared good and muscle strength in the lower 
extremities was normal.  X-rays revealed a 25 to 30 degree 
right thoracolumbar scoliosis with no evidence of 
degenerative changes related to the scoliosis.  The examiner 
noted that generally thoracolumbar scoliosis was not 
associated with degenerative changes and that back pain was 
not really a component of scoliosis of this degree.  

VA outpatient treatment records dated in December 1998 noted 
the veteran was seen for physical therapy with chronic low 
back pain/scoliosis.  The examiner noted the veteran appeared 
to have dysfunction as a result of rotoscoliosis to the 
right.  

On VA examination of the spine in August 2000 the veteran 
complained of low back pain which increased after driving for 
seven hours a day.  He stated he experienced relief with 
rest, Motrin, and a transcutaneous electrical nerve 
stimulation (TENS) unit.  The examiner noted that the veteran 
had evidence of mechanical low back pain and there was a high 
correlation with driving heavy machinery, such as trucks or 
buses, and low back pain.  He further opined that this was 
not related to his scoliosis and that scoliosis in and of 
itself was not associated with any increasing incidence of 
low back pain in the general population.  It was noted his 
back pain was most likely associated with his truck driving 
in the military and then his subsequent occupation of driving 
a bus at Fort Jackson.  

In a September 2000 rating decision the RO granted 
entitlement to service connection for mechanical low back 
pain.  A 10 percent disability rating was assigned effective 
from November 25, 1997.  It was specifically noted that the 
award was not related to the veteran's scoliosis and that the 
evidence demonstrated the veteran's low back pain was most 
likely due to his military duties driving trucks and buses.

Private outpatient progress notes dated from October to 
November 2000 noted complaints of intermittent back pain.  An 
October 2000 report noted the veteran complained of pain in 
the lower back that sometimes radiated toward the buttocks.  
There was no significant numbness or tingling and no 
significant weakness in the lower extremities.  An assessment 
of low back pain and lumbar strain was provided.  An October 
2000 X-ray study revealed a 22 degree scoliotic curvature 
convexity to the right in the mid-thoracic spine measuring 
approximately from the top of T2 to the bottom of T10.  A 
November 2000 report noted scoliosis and low back pain.

An April 2002 VA examination report noted that the veteran 
complained of low back pain.  Examination revealed mechanical 
low back pain with a history of pre-existing scoliosis.  
There was a thoracolumbar curve with apex right, mild 
asymmetry of the paraspinal musculature of the lumbar spine, 
and mild flattening of the right paraspinous lordosis.  Range 
of motion studies revealed forward bending to 90 degrees, 
extension to 35 degrees, and lateral side bending to right 
and left of 30 degrees.  Bending to the right flattened his 
curve.  It was noted the veteran was able to heel and toe 
walk and to squat and rise without difficulty.  Straight leg 
raise testing was negative.  Motor testing was 5/5 in all 
major musculature of the lower extremities.

The examiner opined that literature would suggest that 
scoliosis did not increase the incidence of low back pain in 
long-term studies, but that in studies of patients with or 
without scoliosis people who drove trucks as a vocation had 
an increased incidence of low back pain.  It was noted the 
veteran did not have a clear history of acute injury and the 
examiner could not clearly state whether or not his time in 
the military aggravated his scoliosis or whether it was 
mechanical pain from vocational demands placed on him in the 
military.  The examiner stated it was likely that due to his 
vocational demands he was having some pain; however, the 
examiner could not exclude the possibility that due to 
scoliosis he had a decreased flexibility of his spine which 
had led to more aching and stiffness with prolonged sitting.  
It was noted he continued to work in the same job and that 
this might be why his pain was not debilitating to any extent 
that would prevent him from working.  An X-ray study of the 
lumbar spine dated April 2002 revealed satisfactory alignment 
and well preserved disc spaces.

In a June 2003 decision the Board granted entitlement to 
service connection for scoliosis of the thoracic spine based 
upon aggravation of a pre-existing disorder.  In a June 2003 
rating decision the RO assigned a 0 percent disability rating 
effective from February 4, 1998.

VA outpatient treatment records dated in November 2006 noted 
pain from the mid-lumbar spine extending down to the 
buttocks.  Examination revealed the veteran was able to 
perform full lumbar flexion with scoliosis evident in the 
thoracolumbar spine.  An assessment of thoracic rotoscoliosis 
was provided.

In statements in support of his claim the veteran asserted 
that service connection was warranted for lumbar scoliosis.  
He stated that this disorder had worsened during active 
service and that he presently experienced constant, daily 
pain.  

Based upon the evidence of record, the Board finds that the 
veteran's pre-existing scoliosis was aggravated by active 
service.  Service medical records show that upon enlistment 
examination in January 1984 mild thoracic scoliosis was 
demonstrated by X-ray findings and that a subsequent 
examination in November 1987 revealed moderately severe S-
shaped thoracolumbar scoliosis.  The April 2002 VA examiner 
also noted it could not be clearly stated whether or not the 
veteran's time in service aggravated his scoliosis, but also 
found that the possibility could not be excluded that due to 
scoliosis he had a decreased flexibility of his spine which 
had led to more aching and stiffness with prolonged sitting.  

The Board finds the evidence is clear that the veteran had 
only mild thoracic scoliosis in January 1984 and that by 
November 1987 he had moderately severe thoracolumbar 
scoliosis.  There is no evidence indicating either that this 
was solely due to a congenital defect or that the increase 
demonstrated a normal progression of the pre-existing 
disorder.  Applying all benefit of the doubt in the veteran's 
favor, the Board finds that entitlement to service connection 
for lumbar spine scoliosis must be granted to the extent the 
disorder was aggravated during active service.

The Board notes that service connection has previously been 
established for mechanical low back pain and for thoracic 
scoliosis.  Although the September 2000 rating action 
specifically excluded lumbar spine scoliosis from the 
service-connected low back disability, the April 2002 VA 
examiner's opinion presented new evidence as to this specific 
issue.  No opinion is provided by this decision as to whether 
or not a separate or higher rating may be warranted for a 
present lumbar spine disability.  Such matters must first be 
adjudicated by the agency of original jurisdiction.  Any 
decision, however, must include consideration of all 
applicable law including the prohibition against pyramiding 
schedular ratings.

Skin Disorder
Pertinent Laws and Regulations

VA regulations provide that compensation will be paid to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2007).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Factual Background and Analysis

Service medical records show the veteran was treated for 
veruccae vulgares on the right index finger in June 1985, 
alopecia areata in September 1986, and pseudofolliculitis 
barbae from May to October 1988.  The veteran denied any 
history of skin diseases in a December 1992 report.  His 
December 1992 separation examination revealed a normal 
clinical evaluation of the skin.  Service records show the 
veteran had over three years and seven months of foreign 
service and that he received the Southwest Asia service medal 
with three bronze service stars and the Kuwait liberation 
medal.  

A February 1993 VA application for VA benefits included no 
claim for a skin disorder.  A March 1993 VA examination 
revealed the veteran's skin was normal.  

VA treatment records dated in October 1997 noted the veteran 
had a dermatosis on his anterior chest characterized by 
dyshydrosis or dryness in the sternal area.  The treatment 
plan included a moisturizing lotion.  A January 1999 report 
noted two millimeter (mm) hyperpigmented verrucous papules to 
the right lower nares, right cheek, and near the left eye.  A 
diagnosis of probable verrucous seborrheic keratosis versus 
verruca vulgaris was provided.  An August 1999 VA dermatology 
service request noted the veteran had developed a pruritic, 
hyperpigmented, slightly lichenified, confluent rash to his 
anterior chest.  It was noted he was concerned that it might 
be related to his service in the Persian Gulf.  A June 2000 
VA Persian Gulf examination noted the veteran reported that 
he returned from the Persian Gulf in June 1991 and that 
approximately seven months later he experienced the onset of 
a rash to the chest and back that had spread over time.  The 
examiner noted a large area of hyperpigmentation with mild 
scaling overlying the sternum.  There was a 2 cm scaly patch 
on the upper back in the midline and some mild irritation 
behind the ears.  A diagnosis of seborrheic dermatitis was 
provided.  

On VA skin examination in January 2001 the veteran reported 
he developed a rash to his chest, back, and neck within three 
months of his return from the Persian Gulf in 1991.  The 
examiner noted mild perifollicular pustule formation to the 
anterior neck area, a 2 by 2.5 cm area of hyperpigmentation 
with slight elevation and scaling to the left of the upper 
thoracic spine, a large 12 by 16 cm area to the central chest 
without evidence of excoriation or lichenification, and mild 
web space scaling to the feet.  The diagnosis was seborrheic 
dermatitis.  

In correspondence dated in March 2004 the veteran reported 
that he first noticed a very small patch of dry skin after he 
returned from the Persian Gulf that he initially did not give 
much attention.  In a March 2004 statement the veteran's 
spouse asserted that dry spots were noticed on the veteran's 
chest and back after he returned from Saudi Arabia/Iraq in 
1991.  She stated that at first the spots were small, but 
that over time they spread over his chest and back requiring 
medical care.  

VA treatment records dated in December 2003 provided 
diagnoses of tinea versicolor.  It was noted that an 
inspection of the chest and back revealed hyperpigmentation 
consistent with tinea versicolor.  

Based upon the evidence of record, the Board finds a present 
skin disorder was not incurred during nor as a result of 
active service and that there is no evidence of an 
unexplained rash or other dermatological signs or symptoms of 
an undiagnosed illness.  The statements of the veteran and 
his spouse as to the onset of a rash to the chest and back 
within months of his return from service in the Persian Gulf 
in 1991 are found to be inconsistent with the other evidence 
of record including the December 1992 separation examination, 
the February 1993 application for VA benefits, and the March 
1993 VA examination.  The earliest medical evidence of any 
present skin disorder was provided in October 1997 with no 
indication then that the disorder had persisted for any 
extended length of time.  There is no evidence of any present 
veruccae vulgares, alopecia areata, or pseudofolliculitis 
barbae disabilities nor any competent evidence relating the 
present diagnoses of seborrheic dermatitis or tinea 
versicolor to active service or to service in the Persian 
Gulf.

While the veteran may sincerely believe that he has a chronic 
skin disability as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to service connection fro a skin 
disorder is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for scoliosis of the lumbar 
spine is granted, to the extent the disorder was aggravated 
during active service.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


